Los hechos están expresados en la opinión.
El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Ignacio Ambert fué acusado por el Fiscal porque el día 3 de julio de 1916 en Manatí que forma parte del Distrito Judicial de Arecibo, P. B., concurrió ante la Junta de Ins-cripciones para el Precinto de Manatí y allí y entonces volun-tariamente se hizo inscribir en el Begistro de Electores del Municipio de Manatí, sabiendo que no tenía derecho a tal inscripción por no tener la edad de 21 años o más que la ley exige para ser elector el día que estaba señalado para cele-brarse unas elecciones generales en Puerto Bico, o sea el 7 de noviembre de 1917.”
El acusado hizo la alegación de no culpable y en el acto del juicio ambas partes aceptaron como probado “que- Ignacio *851Ambert, el acusado, el día a que se refiere la denuncia se inscribió en un precinto electoral de Manatí y que tendría el día 7 de noviembre de 1916, el día de las elecciones en Puerto Eico, la edad de veinte años nueve meses.”
La corte declaró culpable al acusado y lo condenó a sufrir cuatro meses de cárcel y a pagar las costas. T contra esa sentencia, se interpuso el presente recurso de apelación.
Sólo existe una cuestión a resolver en este asunto. Se lia resuelto por esta corte que comete el delito previsto y castigado en el artículo 162 del Código Penal aquella persona que se inscribe en las listas electorales sin tener derecho a ello porque en la fecha fijada por la ley no alcanzaría la edad de veinte y un años exigida por .la misma ley para poder votar en Puerto Eico. (Véase el caso de El Pueblo v. García, 23 D. P. R. 730.) En tal virtud habiéndose admitido que el acusado el 7 de noviembre de 1916 sólo tendría veinte años nueve meses, es bien claro que cometió el delito que se le imputó y por el cual fué castigado.
Pero se alega que las elecciones fijadas por la ley porto-rriqueña para el 7 de noviembre dé 1916 fueron suspendidas por acta del Congreso de los Estados Unidos de 8 de sep-tiembre de 1916, y que cuando dichas elecciones se celebraron ya el acusado era mayor de edad, no habiendo por tanto come-tido delito alguno. .
Á nuestro juicio „es insostenible la contención del acu-sado. La Ley del Congreso se decretó en septiembre de 1916 y el acto realizado por el acusado lo fué el 3 de julio de 1916; esto es cuando estaba en todo su vigor el estatuto que fijaba las elecciones generales para el 7 de noviembre de 1916. La violación consciente de la ley que la misma ley castiga, quedó totalmente realizada el 3 de julio de 1916. Para que el delito cometido por una persona que se inscribe sin tener derecho a ello se entienda consumado, no es necesario qué dicha persona vote en efecto el día de las elecciones. La actuación del Con-greso suspendiendo las elecciones fijadas para el 7 de noviem-*852bre de 1916, fué posterior a la perpetración del delito y ajena por completo a la voluntad del acusado.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.